Filed 12/10/13 Sterling Park, L.P. v. City of Palo Alto CA6
Opinion on remand from Supreme Court
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

STERLING PARK, L.P. et al.,                                          H036663
                                                                    (Santa Clara County
         Plaintiffs and Appellants,                                  Super. Ct. No. 1-09-CV154134)

         v.

CITY OF PALO ALTO,

         Defendant and Respondent.


         This matter is before us on remand from the California Supreme Court. Defendant
City of Palo Alto (City) conditions its approval of certain residential development
applications upon the developer’s compliance with the City’s below market rate (BMR)
housing program. Plaintiffs Sterling Park, L.P. and Classic Communities, Inc., sued the
City, challenging the BMR housing exactions the City required for approval of their
development.
         The trial court granted summary judgment for the City, finding that the complaint
was untimely under the 90-day limitations period set forth in Government Code section
66499.37 of the Subdivision Map Act.1 The trial court rejected plaintiffs’ contention that
the action was not governed by section 66499.37 of the Subdivision Map Act, but by
section 66020 of the Mitigation Fee Act, which sets forth its own limitations period. We
affirmed, relying on this court’s holding in Trinity Park, L.P. v. City of Sunnyvale (2011)

         1
             Further statutory references are to the Government Code.
193 Cal.App.4th 1014, 1043, that section 66020 of the Mitigation Fee Act applies only to
“exactions imposed for the purpose of ‘defraying all or a portion of the cost of public
facilities related to the development project.’ ” We reasoned that because the BMR
housing concessions were not intended to defray the cost of public facilities related to the
development project, section 66020 of the Mitigation Fee Act had no application, and the
action was time-barred by the limitations period in section 66499.37 of the Subdivision
Map Act.
       The Supreme Court reversed, holding that section 66020 of the Mitigation Fee Act
applies to conditions “on development a local agency imposes that divest the developer
of money or a possessory interest in property,” including the City’s BMR housing
program. (Sterling Park, L.P. v. City of Palo Alto (2013) 57 Cal.4th 1193, 1207.) The
Supreme Court expressed no opinion regarding the merits of the underlying action or
whether the action is timely under section 66020. The Supreme Court remanded the case
to this court, directing us to decide any remaining issues.
       Whether the trial court correctly granted summary judgment on the ground that
plaintiffs’ action was time-barred by section 66499.37 of the Subdivision Map Act was
the sole issue presented for decision to this court. There is consequently no further action
required by us beyond returning the matter to the trial court.
                                            Disposition
       The summary judgment is reversed, and the cause is remanded to the trial court
with directions to vacate its order granting the City of Palo Alto’s motion for summary
judgment, and to enter an order denying that motion for the reasons articulated by the
California Supreme Court.




                                              2
                        Premo, J.




WE CONCUR:




    Rushing, P.J.




    Elia, J.




                    3